Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/185,065 filed on 09/20/2021.
Claims 10-17 have been examined and are pending in this application.
Election/Restrictions
Applicant elects, without traverse, Group II, comprising claims 10-17, for prosecution of this patent application in the reply filed on 09/20/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/26/2020 and 11/12/2018, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Objections
Claims 10-11 is objected to because of the following informalities:  
Regarding claims 10-11; the acronym “INIT message” are used without spelling out in full at their first occurrences in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2012/0216244) and in view of Casaccia (US 2004/0027999).    
Regarding claim 10, Kumar discloses a client computing device comprised of:
 one or more processors (Kumar par. 0169; A processor device may be a single processor, a plurality of processors, or combinations thereof. Processor devices may have one or more processor "cores); and
 one or more hardware-based memory devices storing computer-readable instructions which, when executed by the one or more processors, cause the client (Kumar par. 0069 and 0169; For instance, at least one processor device and a memory may be used to implement the above described embodiments. An active client application 116 and/or a server application 104 (e.g., using the Simple Authentication and Security layer (SASL) protocol) may request and/or use the received application statements or reports 117 programmatically for a mutual attestation handshake. See also par. 0172), in which the executed instructions further cause the client computing device to:
configure an SASL INIT message with which defines message attributes including an indication that the SASL INIT message (Kumar par. 0059 and 0106; The application statements or reports 117 may be received and may be interpreted by one or more network access enforcers 113 (e.g., network firewalls, load balancers, and/or VPN gateways, among others), one or more identity providers 112 (e.g., STS, and/or SSO services, among others) and/or active clients 116 (e.g., Simple Authentication and Security Layer (SASL) enabled client-server and/or peer-to-peer applications, among others) to leverage contextual information about the target application 103 or 104 on the instrumented platform. The API library 516 may implement a set of procedure calls for applications to exchange messages (e.g., opaque and/or secure messages) with an attestation service or broker 502 that may hide the implementation details from the higher level application); 
transmit the SASL INIT message (Kumar par. 0106; The API library implement a set of procedure calls for applications to exchange messages (e.g., opaque and/or secure messages). See also par 0069); 3Serial No.: 16/185,065
(Kumar par. 0098 and 0105; the attestation broker 402 may remediate an instrumented target platform 400, using manual or automated methods, in response to a requested analysis performed by one or more collaboration services. Although a Simple Authentication Security Layer (SASL) protocol is illustrated, it is contemplated that any application layer protocol between client-server and peer-to-peer applications, or network security protocols, for example IPSec Authenticated Internet Protocol (AuthIP) or Internet Key Exchange (IKE), may be extended and/or used to provide the functions of the client application 500 and the server application 501See also par. 0146).  
Kumar discloses configure an SASL INIT message and configuring response message (Kumar par. 0059, 0069). However, Kumar does not explicitly disclose message is one segment of a message having multiple segments; configure an SASL INIT message with a control byte and wherein the response message is configured with a control byte that defines attributes about the response message and transmit the response message.
However, in an analogous art, Casaccia discloses message is one segment of a message having multiple segments (Casaccia par. 0011; a broadcast message is initially received for transmission over a wireless channel. The broadcast message is partitioned into a number of segments, and a header is formed for each segment. The header for each segment may include (1) a sequence number for the segment, (2) an indicator for whether or not the segment is the first segment of the broadcast message, (3) an indicator for whether or not the segment is the last segment of the broadcast message, or (4) any combination of the above);
(Casaccia par. 0061; The physical layer further processes each MAC frame to generate a corresponding transmission frame. The processing by the physical layer for each MAC frame may include (1) appending a header with control bits, and (2) generating and appending a CRC value for the MAC frame. See also par. 0037).
transmit the response message (Casaccia par. 0005; messages transmitted from the base stations to the user terminals in the system. Each message type has certain characteristics and may be associated with certain requirements. See also par. 0070).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the message of Kumar using the segmentation of message taught in Casaccia for transmitting and receiving segmented broadcast messages to improve performance (Casaccia abstract). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2012/0216244), in view of Casaccia (US 2004/0027999) and further in view of Costa (US 2015/0229619).    
Regarding claim 11, Kumar and Casaccia disclose the client computing device of claim 10, 
Kumar and Casaccia failed to disclose but Costa discloses in which the SASL INIT message and the response message each include distinct public keys (Costa par. 0056 and claim 9; one or both clients may send the same message, with both their public keys appended to the data segment at the end of the code and in response to successful verification, sending a message to the machine comprising the job code key and at least one other key encrypted using the symmetric job key).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the attestation messages of Kumar and Casaccia using the attestation messages taught in Costa for providing an attestation confirming the identity of the code running in the secure systems (Costa abstract). 
Regarding claim 12, Kumar and Casaccia disclose the client computing device of claim 10, 
Kumar and Casaccia failed to disclose but Costa discloses in which the distinct public keys include an endorsement key and a storage root key (Costa claim 9; in response to successful verification, sending a message to the machine comprising the job code key and at least one other key encrypted using the symmetric job key).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the attestation messages of Kumar and Casaccia using the attestation messages taught in Costa for providing an attestation confirming the identity of the code running in the secure systems (Costa abstract). 
Regarding claim 13, Kumar and Casaccia disclose the client computing device of claim 10, 
(Costa par. 0056 and 0085; alternatively, one or both clients may send the same message, with both their public keys appended to the data segment at the end of the code. This second alternative where both public keys are included in JE is resilient to more attacks. Each mapper keeps track of the number of intermediate key-value pairs it produces for each l.sub.R. The first key-value pair produced for a reducer ID (identified by l.sub.R) is assigned n.sub.l.sub.M.sub.,l.sub.R of value 0, the second one is assigned and ID of value 1 and so on. Thus, the tuple (l.sub.m, l.sub.R, n.sub.l.sub.M.sub.,l.sub.R) uniquely identifies each intermediate key-value pair produced in a job).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the attestation messages of Kumar and Casaccia using the attestation messages taught in Costa for providing an attestation confirming the identity of the code running in the secure systems (Costa abstract). 
Allowable Subject Matter
Claims 14 -17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495